Title: To Thomas Jefferson from James Madison, 29 June 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            
                                29 Jun 1807
                            
                        
                        a free use of their harbors & waters, the means of refitting, & refreshment, of succour to their sick
                            & suffering have at all times and on equal principles, been extended to all; and this too while the officers of one of
                            the belligerents recd. among us were in a continued course of insubordination to the laws, of violence to the persons of
                            our Citizens and of trespasses on their property. These abuses of the laws of hospitality have become habitual to
                            Commanders of British armed Ships hovering on our coasts and frequenting our harbours. They have been the subject of
                            repeated representations to their Govt.: assurances have been given that proper orders should restrain them within
                            the limit of the rights & respect due to a friendly nation: but these
                            assurances have been without effect; nor has a single instance of punishment of past wrongs taken place. Even the murder
                            of a Citizen peaceably pursuing his occupation within the limits of our jurisdiction remains unpunished;  and omitting late insults
                            as gross as language could offer, the public sensibility has at length been brought to a serious crisis by an act
                            transcending all former outrages. A frigate of the U.S. which had just left her port on a distant service, trusting to a
                            state of peace & therefore unprepared for defence, has been surprized and attacked by a Vessel of
                            superior force, being one of a squadron then lying in our waters to cover the transaction, & has been disabled for
                            service with the loss of a number of men killed & wounded; This enormity was not merely without provocation or any
                            justifiable cause; it was committed with the avowed & insulting purpose of violating a Ship of war under the American
                            flag, and taking from her by force a part of her crew; a pretext the more flagrant as the British Commander was not
                            unapprized that the seamen in question were native Citizens of the U. States. Having effected her lawless & bloody
                            purpose, returned immediately to anchor with her Squadron within our jurisdiction. Hospitality under such circumstances
                            ceases to be a duty; and a continuance of it with such uncontrouled abuses, would tend only, by multiplying injuries &
                            irritations, to bring on a rupture which it is the interest, and it is hoped the inclination of both nations to avoid. In
                            this light the subject can not but present itself to the British Govt; and strengthen the motives to an honorable
                            reparation for the wrong which has been done, and to that effectual controul of its naval Commanders, which alone can
                            justify the Govt. of the U.S. in the exercise of those hospitalities which it is constrained to discontinue, and
                            maintain undiminished all the existing relations between the two nations.
                    